Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiani et al (US20150093815A1 published 04/02/2015; hereinafter Kiani).
Regarding claim 1, Kiani teaches an analyzer for analyzing a component in a sample by using an analysis kit (a reagent cartridge 100 and a cartridge interface device 200 – paragraph 45) comprising 
a liquid reservoir containing a liquid and having an opening at an upper surface of the analysis kit (a reagent reservoir 165 – Fig. 11A), 
a sealing film disposed at the upper surface of the analysis kit and sealing the opening of the liquid reservoir (reservoir may be sealed with a self-sealing septum – paragraph 71), and 

the analyzer comprising: 
an opposing wall disposed above the analysis kit (pressure manifold 160 – Fig. 11A); 
a recess formed at the lower face of the opposing wall and disposed above the opening of the liquid reservoir (space in the pressure manifold 160 above the frangible channel 170 – Fig. 11B); 
a piercing pin (a needle or needle like device 167 – Fig. 11A) disposed on the inner wall of the recess and configured to pierce the sealing film (the needle 167 is attached to the space above the frangible channel 170 – Fig. 11B), wherein the opposing wall descends and the lower face of the opposing wall makes close contact with the upper surface of the analysis kit (pressure manifold 160 moved downwards according to arrow 166 – Fig. 11A) whereby the inner wall of the recess and the sealing film forms an airtight space (the reservoirs 163 and 165 connects a pressure source to microfluidic channels at the time of use - paragraph 71) and the piercing pin pierces the sealing film and forms a gap between the piercing pin and the sealing film (a pressurization needle 167 attached to the pressure manifold 160 punctures the pressurization reservoir 163 and seals to it – paragraph 71), and the gap permits the movement of gas passing through the gap between the airtight space and the liquid reservoir (pressure applied through the needle opens the channel, eventually pressurizing the reagent reservoir, as shown in FIG. 11B – paragraph 71); 
a gas introduction member (frangible channel 170 – Fig. 11B) configured to introduce a gas into the airtight space in order to send the liquid in the liquid reservoir to the measurement passage (pressure applied through the needle opens the channel, eventually pressurizing the reagent reservoir, and the reagent is then pushed into the microfluidic device 164 – paragraph 71) ; 

a gas port of the gas introduction member (opening of the frangible channel 170 in the reagent reservoir 165 – Fig. 11A-B) is positioned at the airtight space and the gas port is at a position offset from the gap along a film plane of the sealing film (frangible channel 170 is offset from the self-sealing septum and reservoirs 163 and 165 – paragraph 71 and Fig. 11B).
Regarding claim 4, Kiani teaches the analyzer of claim 1, wherein the opposing wall includes: a close contact portion disposed at the lower face of the opposing wall (bottom surface of the pressure manifold 160 contacts the top of the reservoirs 163 and 165 – Fig. 11B), surrounding an opening of the recess, and configured to make close contact with the upper surface of the analysis kit (bottom surface of the pressure manifold 160 contacts the top of the cartridge – paragraph 71 and Fig. 11B).
Regarding claim 5, Kiani teaches the analyzer of claim 4, wherein the close contact portion is configured to make close contact with a plurality of the liquid reservoirs of the analysis kit (bottom surface of the pressure manifold 160 is capable of contacting multiple reservoirs 163 and 165, and reservoirs 163 and 165 are capable of holding liquids – Fig. 11B). 
Regarding claim 6, Kiani teaches the analyzer of claim 4, wherein a leading end portion of the gas introduction member containing the gas port of the gas introduction member projects into the spacing recess (the frangible channel 170 is located in a space formed in the pressure manifold – Fig. 11B).
Regarding claim 7
Regarding claim 8, Kiani teaches the analyzer of claim 4, wherein a wall member is provided at the recess at a position between the piercing pin and the gas introduction member (the walls of reservoir 163 separates the needle 167 and the frangible channel 170 – Fig. 11B).
Regarding claim 9, Kiani teaches the analyzer of claim 5, wherein a wall member is provided at the recess at a position between the piercing pin and the gas introduction member (the walls of reservoir 163 separates the needle 167 and the frangible channel 170 – Fig. 11B).
Regarding claim 10, Kiani teaches the analyzer of claim 6, wherein a wall member is provided at the recess at a position between the piercing pin and the gas introduction member (the walls of reservoir 163 separates the needle 167 and the frangible channel 170 – Fig. 11B).
Regarding claims 11, Kiani teaches the analyzer of claim 1, wherein: the analysis kit (cartridge device 100' – Fig. 8A) includes a chip (an incorporated microfluidic device 10 – Fig. 8A) provided with a capillary through which the sample flows (microfluidic channels 101 of the microfluidic device 10 – Fig. 8A-B), and a cartridge superimposed on the chip and provided with the liquid reservoir (pre-filled individual reservoir that is fluidly coupled with the microfluidic channels – paragraph 71) and the capillary is the measurement passage (allow optical detection of movement of droplets of fluid flowing through the microfluidic channels – paragraph 16).
Regarding claim 14
Regarding claim 15, Kiani teaches the analyzer of claim 5, wherein: the analysis kit (cartridge device 100' – Fig. 8A) includes a chip (an incorporated microfluidic device 10 – Fig. 8A) provided with a capillary through which the sample flows (microfluidic channels 101 of the microfluidic device 10 – Fig. 8A-B), and a cartridge superimposed on the chip and provided with the liquid reservoir (pre-filled individual reservoir that is fluidly coupled with the microfluidic channels – paragraph 71) and the capillary is the measurement passage (allow optical detection of movement of droplets of fluid flowing through the microfluidic channels – paragraph 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140161686A1 – teaches a piercing pin with a offset channel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797